Title: William Wardlaw to Thomas Jefferson, 13 April 1814
From: Wardlaw, William
To: Jefferson, Thomas


          Dear Sir
            Richmond
              12th 13th April 1814
             
          I have at length seen Mr Henning and have mentioned to him your request to me of last month. Mr H. informs me that he has the Vol of of the laws of Virginia that you mention, but that in the sessions acts of 1748 several pages are missing among which is the act that I am so anxious to find
          I find in the 4th Vol of “The Statutes at large,” which is about to appear, that the titles of the private acts in many cases are only given. This will not meet the intention of the Legislature of or be  of service to men versed in the laws  of the State
          I am with much esteem Your friend &cW Wardlaw
        